COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-07-098-CV





IN RE ALLSTATE INDEMNITY COMPANY	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus, the response of the real party in interest, and relator’s reply, and is of the opinion that relief should be denied.  Accordingly, relator’s petition for writ of mandamus is denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL B:  HOLMAN, DAUPHINOT, and MCCOY, JJ. 



DELIVERED:  May 21, 2007  

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.